—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
The positive results of two urinalysis tests indicating the presence of marihuana, together with the misbehavior report and the testimony presented at the disciplinary hearing, provide substantial evidence to support the determination finding petitioner, a prison inmate, guilty of using a controlled substance in violation of a prison disciplinary rule (see, Matter of Bonilla v Coombe, 221 AD2d 782, lv denied 87 NY2d 807). Although petitioner was taking medication at the time of the urinalysis test, both a correction officer who conducted one of the urinalysis tests and a nurse at the correction facility testified that the medication would not have caused a false positive for marihuana. Furthermore, we reject petitioner’s contention that respondents failed to comply with the relevant regulations governing urinalysis testing procedures or failed to conduct the appropriate inquiries. Petitioner’s remaining contentions have been reviewed and are either without merit or not properly before this Court.
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.